Opinion of the Court

CRAWFORD, Judge:
Appellant was convicted, pursuant to his pleas, of two specifications of committing an indecent act upon a female under the age of 16 years, in violation of Article 134, Uniform Code of Military Justice, 10 USC § 934. He was sentenced to a dishonorable discharge, confinement for 5 years, total forfeitures, and reduction to Private El. In accordance with a pretrial *137agreement, the convening authority approved only so much of the sentence as provided for a dishonorable discharge, confinement for 42 months, total forfeitures, and reduction to Private El. The Court of Military Review affirmed the findings and sentence without opinion. This Court granted review1 of the following issue personally raised by appellant:2
WHETHER THE MILITARY JUDGE ERRED BY DENYING THE DEFENSE MOTION TO EXCLUDE THE TESTIMONY OF MICHAEL WINSTON. 37 MJ 14
We hold that the military judge did not err by admitting Mr. Winston’s testimony because as a matter of law: (A) Mr. Winston, in his capacity as a social worker subject to Army Regulation (AR) 608-18 (September 18, 1987), was not acting as an investigative agent of law enforcement, and (B) Article 31, UCMJ, 10 USC § 831, does not apply to health-care professionals engaged in patient treatment.
FACTS
Mr. Michael Winston was a psychiatric social worker at the Army hospital in Wuerzberg, Germany, and was independently contacted and consulted by appellant on a walk-in basis for therapy after the charged offenses came to light. The two discussed the allegations for over one hour, and during this time appellant admitted to the allegations against him but asserted that he “didn’t feel that society had a right to judge him.” This testimony was presented by the Government during the presentencing phase of appellant’s trial to demonstrate appellant’s lack of remorse for the crimes.
Before contacting Mr. Winston, appellant was interviewed by Special Agent (SA) Paulette L. Knor of the Criminal Investigation Command (CID), concerning the charged offenses. She advised appellant of his rights under Article 31, and appellant declined to make a statement. SA Knor noted that appellant’s manner of talking and demeanor were withdrawn and subdued during the interview, and she became concerned about his mental health. SA Knor suggested psychological counseling, and appellant agreed.
After interviewing appellant, SA Knor lawfully searched his room and found letters he wrote to a friend concerning suicide and death, and a poem in appellant’s wallet on the same subject. Additionally, SA Knor knew of appellant’s involvement with a medieval board game, Dungeons and Dragons. SA Knor presented this information to appellant’s first sergeant and commander, and they concluded that an expe*138dited psychiatric referral was in order. Appellant’s commander prepared a Unit Commanders’ Report for Psychiatric Evaluation, and an appointment for appellant was scheduled.
Two days after the interview, SA Knor contacted Mrs. Sharon Delapaz at Social Work Services and expressed concern that appellant was scheduled to see only a mental health counselor, who was only an E4 or E5. SA Knor was concerned that appellant might need more immediate and a higher level of counseling and explained to Mrs. Delapaz appellant’s demeanor, his letters, and his involvement with Dungeons and Dragons.
Appellant never made it to his command-directed psychiatric appointment; he instead went to the hospital on his own and asked for a “walk-in” appointment at the psychiatric clinic where Mr. Winston happened to be on duty. Appellant arrived without any command-referral document, and Mr. Winston had no communications at all with the command before or after appellant’s walk-in appointment. Several days later, Mr. Winston got the Commanders’ Report for Psychiatric Evaluation from appellant’s commander.
Appellant mentioned that he was facing charges, and Mr. Winston noticed that appellant was escorted to the clinic. Appellant also mentioned that “someone from CID would contact” Mr. Winston or that Mr. Winston should contact someone at the CID. Mr. Winston “didn’t pay any attention to that” and “had no intentions ... of ever calling CID.” Further, Mr. Winston did not perceive his role as law enforcement. Mr. Winston had no knowledge before or during the interview that appellant had been interviewed by the CID and had refused to make a statement.
A
AR 608-18 is a personnel regulation, not a law enforcement regulation. “The proponent agency of this regulation is the Office of the Deputy Chief of Staff for Personnel.” AR 608-18 UPDATE at 1. Its purpose is to establish “Department of the Army (DA) policy on the prevention, identification, reporting, investigation, and treatment of spouse and child abuse.” Para. 1-1, AR 608-18. It sets out the Army policy “to prevent spouse and child abuse, to protect those who are victims of abuse, to treat families affected by abuse, and to assure that there are personnel who are professionally trained to intervene in abuse cases.” Para. l-4a. The regulation does not establish criminal investigation policy but merely “recognizes a commander’s authority to take disciplinary or administrative action in appropriate cases.” Para. l-4a.
The regulation “assigns responsibility for the Family Advocacy Program (FAP).” Para. 1-1. It establishes the objectives of the FAP, which are “to prevent spouse and child abuse, to encourage the reporting of all instances of such abuse, to ensure the prompt investigation of all abuse cases, to protect victims of abuse, and to treat all family members affected by or involved in abuse so that those families can be restored to a healthy state.” Para. 1-5. The regulation provides that “every soldier, employee, and member of the military community” has a duty to report “known and suspected cases of child abuse” to a point of contact, which can be either a military treatment facility emergency room or a military police desk. Paras. 3-8a and 3-9a.
The Family Advocacy Program Manager at each Army installation is not a criminal investigator but is required to be “a social services professional with a master’s degree or equivalent experience in behavioral science and with a range of administrative, management, prevention, and direct service experience, and will be capable of handling the complex issues associated with spouse and child abuse.” Para. 2-2.
It should be apparent from the foregoing that the Army regulation establishes a comprehensive program accommodating the competing needs of the military community. It is not a law enforcement program; it is a community services program. The cooperative effort required by the regulation does not render every member of *139the military community a criminal investigator or investigative agent but, rather, merely ensures that the competing interests of various segments of the military community accommodate each other as much as possible.
Many states require health-care providers and teachers to report allegations of child abuse to appropriate agencies to prevent future abuse. Cf. Lombard, Michalak, & Pearlman, Identifying the Abused Child: A Study of Reporting Practices of Teachers, 63 U. Det. L.Rev. 657, 658 n.6 (listing statutes) (1986). This reporting requirement does not make them law enforcement personnel for the purposes of Miranda warnings. See, e.g., W. La Fave & J. Israel, Criminal Procedure § 6.10c (1984 & Supp.1991).
We hold, therefore, that Mr. Winston was not acting as an investigative agent of law enforcement.
B
The predecessor to Article 31 was Article of War 24, adopted in 1916. Act of August 29, 1916, Pub.L. No. 64-242, § 3, 39 Stat. 654. The obligation to warn was first announced in paragraph 225(b), Manual for Courts-Martial, U.S. Army, 1917. It provided as follows:
Considering, however, the relation that exists between officers and enlisted men and between an investigating officer and a person whose conduct is being investigated, and the obligation devolving upon an investigating officer to warn the person investigated that he need not answer any question that might tend to incriminate him, confessions made by soldiers to officers or by persons under investigation to investigating officers should not be received unless it is shown that the accused was warned that his confession might be used against him or it is shown clearly in some other manner that the confession was entirely voluntary.
Article 31 was adopted in 1950. Pub.L. No. 81-506, ch. 169, § 1, 64 Stat. 118. Article 31(b) provides:
No person subject to this chapter may interrogate, or request any statement from accused or a person suspected of an offense without first informing him of the nature of the accusation and advising him that he does not have to make any statement regarding the offense of which he is accused or suspected and that any statement made by him may be used as evidence against him in a trial by court-martial.
The purpose of this provision was described in United States v. Gibson, 3 USC-MA 746, 752, 14 CMR 164, 170 (1954), as follows:
Careful consideration of the history of the requirement of warning, compels a conclusion that its purpose is to avoid impairment of the constitutional guarantee against compulsory self-incrimination. Because of the effect of superior rank or official position upon one subject to military law, the mere asking of a question under certain circumstances is the equivalent of a command. A person subjected to these pressures may rightly be regarded as deprived of his freedom to answer or to remain silent.
Finally, in United States v. Duga, 10 MJ 206, 210 (CMA 1981), then Chief Judge Everett stated:
Therefore, in light of Article 31(b)’s purpose and its legislative history, the Article applies only to situations in which, because of military rank, duty, or other similar relationship, there might be subtle pressure on a suspect to respond to an inquiry.
See also United States v. Armstrong, 9 MJ 374, 378 (CMA 1980) (Everett, C.J.) (Article 31(b) warning necessary “because of subtle pressures which existed in military society,” citing Hearings on H.R. 2498 Before a Subcomm. of the House Armed Services Comm., 81st Cong., 1st Sess. 984-85 (1949), reprinted in Index and Legislative History, Uniform Code of Military Justice (1950)).
In 1980 Mil.R.Evid. 305(b)(1), Manual for Courts-Martial, United States, 1969 (Revised edition), became effective. It stated:
*140Person subject to the code. A “person subject to the code” includes a person acting as a knowing agent of a military unit or of a person subject to the code.
See Mil.R.Evid. 305(b)(1), Manual for Courts-Martial, United States, 1984. Here there was no interrogation by an officer, an investigative officer, or, as discussed in Part A herein, by “a person acting as a knowing agent of a military unit or of a person subject to the code.” Mr. Winston was neither a superior officer of appellant nor a person occupying an official position such that appellant would feel compelled to answer his questions. In fact, appellant voluntarily sought counseling on a walk-in basis at the base hospital.
Earlier cases of this Court indicate that, when a military doctor is questioning an individual for diagnostic purposes, there is no requirement to give an Article 31 warning. United States v. Fisher, 21 USCMA 223, 44 CMR 277 (1972); United States v. Baker, 11 USCMA 313, 29 CMR 129 (1960). In fact, in Baker the Navy doctor who questioned the suspect regarding track marks on his arm was asking the questions so he could help him with an insomnia problem. Cf. United States v. Moreno, 36 MJ 107, 114 (CMA 1992) (A mental health worker’s inquiry was not so “merged” with a military law enforcement or unit investigation as to require Article 31(b) warnings.).
More recently in United States v. Moore, 32 MJ 56 (1991), this Court held that a psychiatric nurse was not required to warn a child sexual abuse suspect. The Court determined the nurse’s official capacity as a government employee at a military hospital and her regulatory duty to file reports of suspected child abuse with her military supervisors did not require a rights warning because the regulation was not in effect at the time of the interview. Even absent regulatory reporting requirements, there is no historical duty of health professionals engaged in treatment to warn based on the purpose behind Article 31(b). See, e.g., United States v. Gibson, 3 USCMA 746, 14 CMR 164 (1954).
We hold that Mr. Winston’s position is so attenuated from those required to warn under Article 31 and Mil.R.Evid 305 that no warning was required by him.
The decision of the United States Army Court of Military Review is affirmed.
Judges COX and GIERKE concur.

. We heard oral argument in this case at Fort Gordon, Georgia, on April 15, 1993, without objection from the parties involved. See Foundation of the Federal Bar Association, Equal Justice Under Jmw: The Supreme Court in American Life 15-18 (1965); see also D. O'Brien, Storm Center: The Supreme Court in American Politics 78, 135-40 (2d ed 1990). This procedure is similar to the well-established practice of the United States Court of Appeals for the Eighth Circuit which holds hearings at various law schools within its circuit. The United States Court of Military Appeals conducts hearings such as this outside of its permanent courthouse in Washington, D.C., as part of its "Project Outreach,” a public awareness project which demonstrates not only the operation of a Federal appellate court, but also the quality and effectiveness of the criminal justice system of our Armed Services and the Uniform Code of Military Justice (Arts. 1-146, 10 USC §§ 801-946, respectively). The project exposes students, servicemembers, military and civilian attorneys, and the American public who witness these hearings to a democratic America capable of maintaining an Armed Force instilled with the appropriate discipline to make it a world power and yet able to afford the members of that Armed Force a fair and impartial justice system which provides to its members all protection of the United States Constitution and Federal laws "except those which are expressly or by necessary implication inapplicable.” United States v. Jacoby, 11 USCMA 428, 430-31, 29 CMR 244, 246-47 (1960).


. We also granted review on the Appointments Clause and tenure issues raised by appellate defense counsel. Since the grant of review in this case, this Court has held against appellant’s position on both issues in United States v. Weiss, 36 MJ 224, 225 n. 1 (CMA 1992), aff’d, — U.S. —, 114 S.Ct. 752, 127 L.Ed.2d 1 (1994).